UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 94.75% (Cost $178,892,386) Aluminum 0.52% Minmetals Resources Ltd. (Hong Kong) (F)(I) 2,310,000 1,389,655 Apparel, Accessories & Luxury Goods 0.41% Man Sang International Ltd. (Hong Kong) (F) 7,100,000 1,081,098 Asset Management & Custody Banks 0.72% iShares MSCI Taiwan Index Fund (Taiwan) (F) 117,000 1,901,250 Auto Parts & Equipment 0.53% Xinyi Glass Holding Co. Ltd. (Hong Kong) (F) 1,374,000 1,400,707 Automobile Manufacturers 1.12% Denway Motors Ltd. (Hong Kong) (F) 6,450,000 2,970,698 Broadcasting & Cable TV 0.39% Phoenix Satellite Television Holdings Ltd. (Hong Kong) (F) 4,466,000 1,047,040 Coal & Consumable Fuels 2.99% China Shenhua Energy Co. Ltd. (China) (F) 1,147,500 4,504,253 Yanzhou Coal Mining Co. Ltd. (China) (F) 1,912,000 3,436,664 Commodity Chemicals 0.59% Sinopec Shanghai Petrochemical Co. Ltd. (China) (F) 2,530,000 1,567,684 Communications Equipment 0.28% China Railway Logistics Ltd. (Hong Kong) (F)(I) 380,000 746,775 Computer Storage & Peripherals 0.82% TPV Technology Ltd. (Hong Kong) (F) 2,856,000 2,187,652 Construction & Engineering 5.29% Baoye Group Co. Ltd. (China) (F) 1,454,000 2,940,720 China Communications Constructions Ltd. (China) (F) 3,013,000 6,760,860 COSCO International Holdings Ltd. (Hong Kong) (F) 6,040,000 4,331,802 Construction & Farm Machinery & Heavy Trucks 0.80% China Infrastructure Machinery Holdings, Ltd. (China) (F) 950,000 2,114,397 Distributors 1.33% China Resources Enterprise Ltd. (Hong Kong) (F) 892,000 3,531,276 Page 1 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2007 (unaudited) Diversified Banks 13.15% Bank of China Ltd. (China) (F) 12,441,000 6,540,694 Bank of East Asia Ltd. (Hong Kong) (F) 811,017 4,842,809 China Construction Bank (China) (F) 17,205,000 12,757,949 Industrial & Commercial Bank of China (China) (F) 17,640,000 10,751,953 Diversified Commercial & Professional Services 1.08% EVA Precision Industrial Holdings, Ltd. (Hong Kong) (F) 6,468,000 2,872,989 Diversified Metals & Mining 0.19% Hunan Non-Ferrous Metal Corp. Ltd. (China) (F) 770,000 503,312 Diversified REITs 0.72% GZI Real Estate Investment Trust (Hong Kong) (F) 4,822,000 1,922,122 Electronic Equipment Manufacturers 2.45% Au Optronics Corp., ADR (Taiwan) (F) 51,500 871,380 Chi Mei Optoelectronics Corp. (Taiwan) (F) 2,366,400 2,633,204 Meadville Holdings Ltd. (Hong Kong) (F) 4,405,000 1,117,210 Kingboard Chemical Holdings Ltd. (Hong Kong) (F) 342,000 1,882,496 Fertilizers & Agricultural Chemicals 0.47% Century Sunshine Ecological Technology Holdings, Ltd. (Hong Kong) (F) 8,485,000 1,234,470 Footwear 1.36% Hongguo International Holdings Ltd. (China) (F) 2,149,000 1,455,504 Prime Success International Group Ltd. (Hong Kong) (F) 2,594,000 2,151,244 Forest Products 0.54% Sino-Forest Corp. (Canada) (F)(I) 90,900 1,434,479 Gas Utilities 1.17% Xinao Gas Holdings Ltd. (China) (F) 1,030,000 1,447,638 Zhengzhou Gas Co. Ltd. (China) (F) 7,290,000 1,658,799 Heavy Electrical Equipment 1.57% Harbin Power Equipment Co. Ltd. (China) (F) 2,436,000 4,167,759 Highways & Railtracks 2.39% Road King Infrastructure Ltd. (Hong Kong) (F) 2,520,000 5,315,879 Zhejiang Expressway Co. Ltd. (China) (F) 898,000 1,017,820 Hypermarkets & Super Centers 0.99% Lianhua Supermarket Holdings Co. Ltd. (China) (F) 1,693,000 2,625,659 Page 2 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2007 (unaudited) Independent Power Producers & Energy Traders 2.52% China Power International Development Ltd. (Hong Kong) (F) 5,959,000 3,128,115 China Resources Power Holdings Co. Ltd. (Hong Kong) (F) 834,000 2,128,806 Huadian Power International Corp. Ltd. (China) (F) 3,040,000 1,437,242 Industrial Conglomerates 1.72% Citic Pacific Ltd. (Hong Kong) (F) 630,000 3,237,800 Shanghai Industrial Holdings Ltd. (Hong Kong) (F) 306,000 1,333,282 Industrial Machinery 1.79% Enric Energy Equipment Holdings Ltd. (Hong Kong) (F)(I) 2,244,000 2,336,828 Shanghai Prime Machinery Co. (China) (F) 5,620,000 2,419,220 Integrated Oil & Gas 8.24% China Petroleum and Chemical Corp. (Sinopec) (China) (F) 7,618,000 8,083,421 PetroChina Co. Ltd. (China) (F) 9,360,000 13,798,816 Integrated Telecommunication Services 1.83% China Telecom Corp. Ltd. (China) (F) 8,386,000 4,854,458 IT Consulting & Other Services 0.17% Chinasoft International Ltd. (China) (F) 1,910,000 463,696 Leisure Products 0.20% Li Ning Co. Ltd. (Hong Kong) (F) 226,000 535,605 Life & Health Insurance 4.44% China Life Insurance Co. Ltd. (China) (F) 2,730,000 11,775,412 Marine 0.96% Cosco Corp. (Singapore) Ltd. (Singapore) (F) 770,000 2,554,479 Marine Ports & Services 1.60% China Merchants Holdings International Co. Ltd. (Hong Kong) (F) 654,670 3,178,033 Tianjin Port Development Holdings Ltd. (China) (F) 1,334,000 1,063,834 Oil & Gas Exploration & Production 2.99% CNOOC Ltd. (Hong Kong) (F) 6,679,000 7,947,662 Other Diversified Financial Services 0.35% China Everbright Ltd. (Hong Kong) (F) 399,000 923,053 Packaged Foods & Meats 1.14% China Mengniu Dairy Company, Ltd. (Hong Kong) (F) 300,000 1,057,267 China Yurun Food Group Ltd. (Hong Kong) (F) 1,846,000 1,965,479 Property & Casualty Insurance 0.36% PICC Property and Casualty Co. Ltd. (China) (F) 750,000 967,896 Page 3 John Hancock Greater China Opportunities Fund Securities owned by the Fund on July 31, 2007 (unaudited) Railroads 0.55% Guangshen Railway Co. Ltd. (China) (F) 1,898,000 1,466,825 Real Estate Management & Development 9.08% Cheung Kong (Holdings) Ltd. (Hong Kong) (F) 178,000 2,497,731 China Overseas Land & Investment Ltd. (Hong Kong) (F) 1,466,000 3,105,066 China Resources Land Ltd. (Hong Kong) (F) 1,934,000 3,513,989 China Seven Star Shopping Ltd. (Hong Kong) (F) 11,650,000 1,191,253 Goldbond Group Holdings Ltd. (Hong Kong) (F)(I) 11,460,000 1,927,128 Guangzhou Investment Co. Ltd. (Hong Kong) (F) 9,616,000 3,005,269 Shenzhen Investment Ltd. (Hong Kong) (F) 4,200,000 3,589,817 Shimao Property Holdings Ltd. (China) (F) 775,000 2,043,441 Shui On Land Ltd. (China) (F) 3,110,000 3,217,039 Reinsurance 1.07% China Insurance International Holdings Co. Ltd. (Hong Kong) (F) 1,180,000 2,841,622 Semiconductors 0.48% Advanced Semiconductor Manufacturing Corp. (China) (F)(I) 13,160,000 1,268,304 Steel 2.32% Chongquing Iron & Steel Co. Ltd. (China) (F) 2,280,000 1,173,868 Maanshan Iron & Steel Co. Ltd. (China) (F) 3,320,000 2,898,619 Shougang Concord International Enterprises Company (Hong Kong) (F) 6,540,000 2,084,180 Technology Distributors 1.47% Digital China Holdings Ltd. (Hong Kong) (F) 8,156,800 3,908,385 Wireless Telecommunication Services 9.60% China Mobile (Hong Kong) Ltd. (Hong Kong) (F) 2,217,000 25,473,764 Total investments (Cost $178,892,386) 94.75% Other assets and liabilities, net 5.25% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Greater China Opportunities Fund Notes to Schedule of Investments July 31, 2007 (unaudited) (I) Non-income-producing security. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The cost of investments owned on July 31, 2007, including short-term investments, was $178,892,386. Gross unrealized appreciation and depreciation of investments aggregated $74,636,951 and $2,014,733, respectively, resulting in net unrealized appreciation of $72,622,218. Notes to Schedule of Investments - Page 1 Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments  Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 14, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 14, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 14, 2007
